Dissenting Opinion.
Bermudez, C. J.
To decline to recognize that the plaintiffs are entitled also to the proceeds of the 52 hogsheads of sugar, is simply to refuse to admit the existence of facts and to embarrass the application of the law.
The theory upon which defendants rest such resistance is, that this sugar, which was in the possession of Foos & Barnett, had ceased to be in Acklen’s control and was affected at the time of shipment with a lien and privilege in favor of the granulators and others; that it was received by defendants thus encumbered and that the proceeds of sale were applied to the extinction of the claims upon it.
*701The sugar never ceased to belong to Acklen, even after it bad been granulated. It continued to be bis until it was sold by defendants. When tiras sold the proceeds representing it belonged to Acklen.
It may be that Foos & Barnett could, have exercised the right to detention for the payment of their claim for granulation, but whatever their rights were, they never were the owners of the sugar.
They might have parted with it and transferred their rights over it in favor of any one they pleased, but this could have taken place only by means of a contract, which never was entered into. Some party having an interest might have paid them and thus become legally sub-rogated to their rights; but the defendants have no interest which could, on payment, have entitled them to a subrogation. They were utter strangers in that respect and can no more claim to be in the shoes of Foos & Barnett, and others pretending to have claims over the sugar, than if they never existed.
It was by the joint action of Acklen and of defendants that the sugar passed from Foos & Barnett’s possession, and this too without any notice whatever to the plaintiffs, in whose favor stipulations had been •made by those parties, which they had duly accepted.
Foos & Barnett expressly say that they had no interest in the sugar at the time of shipment; that they shipped it as it was, by the orders of both Acklen and of defendants; that it was none of their business how it was done.
The supposed instances of a seizure by Foos & Barnett of the sale of the sugar by defendants, far from justifying the conclusions reached,are antagonistical to and completely demolish them.
No doubt the proceeds in such case would be subject to the claim, if recognized, of the seizing creditors; but who can dispute that, if the latter had no privilege, or if a third party without interest had paid them without obtaining a transfer and subrogation, that those proceeds would have remained subject to the claim of the plaintiffs under the tripartite contract?
Take the familiar instance of a seizure of real estate to satify a claim secured by vendor’s privilege and mortgage, or still the more common and analogous case of a landlord who has a right of retention, seeking under a writ payment of his rent or possession of the property seowr-ing it.
Suppose that one not a mortgage creditor, or one having no interest to pay the claim, should come forward and discharge the same without any transfer or subrogation from the suing creditor, could such party, even as regards the defendants, claim a right to enforce the writ or *702claim with privilege or in any manner ? How, then, could he do so as against parties who have by contract adverse rights, or who at least are third parties. Such person would become and remain simply an ordinary creditor.
The supposed cases cannot be dissimulated from that at bar.
One who has no privilege or right of detention cannot transfer any. If he have and be paid by one having no interest, the right to the security is not transferred but is extinguished for ever.
This is precisely what has occurred here. Poos & Barnett had no privilege. If they had, they were not paid by anyone having an interest and did not, by contract, transfer their claim with its security, as understood by the defendants and Aciden, himself. How then can they claim any preference over plaintiffs ?
The only question decisive of this branch of the case, is that of transfer and subrogation vel non. Tested by it, plaintiffs position is impregnable and the validity of their claim is undisputable. It is to regretted that it was not considered and determined.
I think that the previous decree is correct, that it has done justice between the parties, and that it should be maintained, not only in part as it is, as concerns the ninety-three hogsheads, but also as to the fifty-two remaining ones.
Pochó, J. concurs in this opinion.